DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “connector” recited in claim 36, the feature “electrolyte reservoir” recited in claims 39 and 64, the feature “masking layer” recited in claims 44-46, and “a first connector” and “a second connector” in claim 49 must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36-42, 44-47, 49, 52, 53, 56, 61-64, and 66 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 36, with respect to the limitation "the second electrode disposed and configured to be electrically coupled to at least one of the power supply and a ground, and operable to provide a second negative potential at the second electrode,” it is unclear how electrically coupling the second electrode to the ground can provide a second negative potential at the second electrode, because the ground by definition has no charge.

Regarding claims 37 and 42, while there is antecedent basis for the claim term " a power supply," there does not appear to be any antecedent basis for the claim term " the DC power module." 

Claim 39 recites that an electrolyte reservoir is configured to contain a volume of electrolyte between the first electrode and the second electrode. Claim 36 recites that a section of hair can be arranged between the first electrode and the second electrode. It is unclear how both the section of hair and the electrolyte reservoir can be placed between the first electrode and the second electrode.

Regarding claim 44, it is unclear if the term “masking layer” is same as or different from the separation layer between the electrodes and the hair. It is unclear what is being masked.

Regarding claim 47, with respect to the limitation " the second electrode disposed and configured to be electrically coupled to a ground, and operable to provide a second potential at the second electrode,” it is unclear how electrically coupling the second electrode to the ground can provide a second potential at the second electrode, because the ground by definition has no charge.

Claims 37-42 and 44-46 are rejected, because they also depend from the rejected claim 36. 

Claims 49, 52, 53, 56, 61-64, and 66 are rejected, because they depend from the rejected claim 47. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connector” in claim 36.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), the term “connector” is being interpreted to cover a hinge or other mechanical connection, the corresponding structure described in paragraph 1060 of the specification as performing the claimed function, and equivalents thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-38 and 42 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US patent no. 8,596285 (hereinafter called Ramaprasad), or in the alternative, under 35 U.S.C. 103 as being obvious over Ramaprasad.

Regarding claim 36, Ramaprasad discloses an apparatus comprising: a first generally flat electrode 53; a second generally flat electrode 55, a connector coupled to the first electrode 53 and the second electrode 55 and configured to provide relative movement of the first and second electrodes 53, 55 relative to each other between a first configuration in which the first electrode is spaced a first distance from the second electrode such that a section of hair 50 can be arranged between the first electrode 53 and the second electrode 55, and a second configuration in which the first electrode 53 is spaced a second non-zero distance from the second electrode 55, the second distance less than the first distance (see Fig. 5 and column 5, lines 53-59). Ramaprasad further discloses that electricity flows through a buffered electrolyte 22 which coats the hair 50 arranged between the first electrode 53 and the second electrode 55, and induces electrolysis in the buffered electrolyte 22 (see column 5, line 66 to column 6, line 3), thus implicitly teaching a power supply electrically coupled to the first electrode 53 and the second electrode 55. Since Ramaprasad discloses that the first electrode 53 and the second electrode 55 are cathodes (see column 5, lines 57-59), Ramaprasad implicitly teaches that the power supply is operable to provide a first negative potential at the first electrode 53 and a second negative potential at the second electrode 55. Ramaprasad further discloses that the first and second electrodes 53, 55 are operable to create an electrical potential difference between the first and second electrodes 53, 55 and to create a pH of 8 (reads on a substantially alkaline zone) in an electrolyte 22 disposed between the first and second electrodes 53, 55.  

Alternatively, Ramaprasad discloses in another embodiment a DC power supply 18 connected to cathodes and anodes (see Fig. 1 and column 3, lines 53-56). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught in the embodiment of Fig. 5  by adding a power supply as taught in the embodiment of Fig. The person with ordinary skill in the art would have been motivated to make this modification, because the power supply would be operable to induce electrolysis in the electrolyte.

Regarding claim 37, Ramaprasad teaches that its process requires cleavage of disulfide bonds in the keratin proteins of the hair which is caused by hydrogen formed with electrolysis which is induced by passing current (see column 2, lines 40-51). Thus Ramaprasad teaches that current is a result-effective variable.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to determine by routine experimentation the most suitable value of current required to achieve the required treatment of hair straightening and then configure the apparatus taught by Ramaprasad to operate at the required current. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). It is also noted that the limitation is directed to a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)). 

Regarding claim 38, Ramaprasad further discloses that in a configuration the straightening iron 52 is closed upon the hair 50 (see column 5, lines 57-59). It can be seen from Fig. 5 of Ramaprasad that when the straightening iron 52 is closed upon the hair 50, the first electrode and the second electrode would be substantially parallel to each other.  

Regarding claim 42, Ramaprasad further discloses that the hair setting structure is configured as a straightening iron 52 (the iron is used to heat the hair to facilitate straightening) having two charged plates 53, 55 (see Fig. 5 and column 5, lines 53-57), thus teaching that the DC voltage module is configured to increase the temperature of the hair. The limitation regarding increasing the temperature to between about 50°C and about 1000C is directed to a manner of operating the apparatus.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)).

Claims 39-41 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 8,596285 (hereinafter called Ramaprasad), as shown for claim 36 above, and further in view of US patent no. 2,028,051 (hereinafter called Durham).

Regarding claims 39-41, Ramaprasad does not explicitly disclose an electrolyte reservoir configured to contain a volume of electrolyte between the first electrode and the second electrode (claim 39), wherein the electrolyte reservoir is a porous material (claim 40), and wherein the porous material is disposed on at least one of the first electrode and the second electrode (claim 41).

Durham teaches use of a solution absorbing member 16 which takes up the waving solution electrolyte and which may be a flannel or felt, which are both porous materials (reads on an electrolyte reservoir) (see Fig. 3 and page 3, column 1, lines 13-19). Durham further teaches that use of such an absorbing member protects the scalp from overheating (see page 3, column 1, lines 31-35). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Ramaprasad by disposing a solution absorbing member like porous flannel or felt between the first electrode and the second electrode as taught by Durham.  The person with ordinary skill in the art would have been motivated to make this modification, because Durham further teaches that use of such an absorbing member protects the scalp from overheating (see page 3, column 1, lines 31-35).

Regarding claims 44-46, Ramaprasad does not explicitly disclose a masking layer disposed on at least one of the first electrode and the second electrode (claim 44), or wherein the masking layer is disposed on the second electrode (claim 45), or wherein the masking layer is configured to prevent contact between the first electrode and the second electrode (claim 46).

Durham teaches use of a solution absorbing member 16 which takes up the waving solution electrolyte and which may be a flannel or felt, which are both porous materials (reads on a masking layer) (see Fig. 3 and page 3, column 1, lines 13-19). Durham further teaches that use of such an absorbing member protects the scalp from overheating (see page 3, column 1, lines 31-35). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Ramaprasad by disposing a solution absorbing member like porous flannel or felt between the first electrode and the second electrode as taught by Durham.  The person with ordinary skill in the art would have been motivated to make this modification, because Durham further teaches that use of such an absorbing member protects the scalp from overheating (see page 3, column 1, lines 31-35).

Claims 47, 52, 53, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 8,596285 (hereinafter called Ramaprasad), in view of US patent application publication no. 2013/0306100 (hereinafter called Wandke).

Regarding claim 47, Ramaprasad discloses a system comprising: a first electrode 53, and a second electrode 55 spaced from the first electrode 53 (see Fig. 5 and column 5, lines 53-59). Ramaprasad discloses in another embodiment a DC voltage module 18 electrically coupled to the first electrode, and configured to provide a first potential at the first electrode (see Fig. 1 and column 3, lines 53-56). 

Ramaprasad does not explicitly disclose that the second electrode is disposed and configured to be electrically coupled to a ground, and operable to provide a second potential at the second electrode, the absolute value of the second potential less than the absolute value of the first potential.  

Wandke teaches that in a similar apparatus for hair treatment, in an embodiment the counter-electrode may be connected to a ground (see paragraphs 0010, 0018, 0039, and 0052). Since the potential of ground is zero, the absolute value of the second potential (zero) would necessarily be less than the absolute value of the first potential.  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ramaprasad by connecting the second electrode to a ground as taught by Wandke. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding claim 52, since Ramaprasad discloses that the first electrode 53 and the second electrode 55 are cathodes (see column 5, lines 57-59), Ramaprasad implicitly teaches that the first potential is negative and the second potential is negative.  

Regarding claim 53, Wandke teaches that in an embodiment the counter-electrode may be connected to a ground (see paragraphs 0010, 0018, 0039, and 0052). Since the potential of ground is zero, the absolute value of the second potential would be less than 1 volt.  
 
Regarding claim 61, Ramaprasad further discloses that the first electrode and the second electrode are substantially flat (see Fig. 5).

Regarding claim 62, Ramaprasad further discloses that the first electrode is disposed on a first elongate member and the second electrode is disposed on a second elongate member, the second elongate member movably coupled to the first elongate member and configured to provide relative movement of the first and second electrodes relative to each other between a first configuration in which the first electrode is spaced a first distance from the second electrode such that a section of hair can be arranged between the first electrode and the second electrode, and a second configuration in which the first electrode is spaced a second non-zero distance from the second electrode, the second distance less than the first distance (see Fig. 5; and column 5, lines 53-67).

Regarding claim 63, Ramaprasad discloses that in a configuration the straightening iron 52 is closed upon the hair 50 (see column 5, lines 57-59). It can be seen from Fig. 5 of Ramaprasad that when the straightening iron 52 is closed upon the hair 50, the first electrode and the second electrode would be substantially parallel to each other.  
  
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 8,596285 (hereinafter called Ramaprasad), in view of US patent application publication no. 2013/0306100 (hereinafter called Wandke), as shown for claim 36 above, and further in view of US pre-grant patent publication no. US 2015/0024298 (hereinafter called Blanchet). 

Regarding claim, Ramaprasad discloses a first connector for electrically coupling the first electrode to the DC voltage module and a second connector for electrically coupling the second electrode to ground. Ramaprasad further discloses that when the hair 50 and buffered electrolyte 22 are sandwiched between the two plates 53, 53, electricity flows through the buffered electrolyte 22 inducing electrolysis in the buffered electrolyte 22 (see column 5, line 66 to column 6, line 2), thus teaching that one of the electrodes has a lower potential. However, Ramaprasad in view of Wandke does not explicitly disclose a resistor disposed between the second electrode and the second connector.  

Blanchet teaches that a resistor can be used to adjust voltage across an electrochemical cell (see for example, paragraph 0038).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ramaprasad in view of Wandke by inserting a resistor disposed between the second electrode and the second connector as taught by Blanchet. The person with ordinary skill in the art would have been motivated to make this modification, because Ramaprasad teaches that one of the electrodes has to be at a lower potential. 

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 8,596285 (hereinafter called Ramaprasad), in view of US patent application publication no. 2013/0306100 (hereinafter called Wandke), and US pre-grant patent publication no. US 2015/0024298 (hereinafter called Blanchet), as shown for claim 49 above, and further in view of US patent no. 5,743,278 (hereinafter called Ookura).

Ramaprasad in view of Wandke and Blanchet does not explicitly teach that the difference between the first potential and the second potential is at least 10 volts, and the resistor has a resistance such that the current induced between the first electrode and the second electrode is in the range of 4.5 to 6.5 amperes.  

Ookura teaches that in a similar apparatus, the difference in electrical potential between the first electrode and the second electrode is up to 12 volts (see column 9, lines 23-25). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Ramaprasad in view of Wandke and Blanchet by using the difference in electrical potential between the first electrode and the second electrode in the voltage range taught by Ookura and thus meet the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).	

It is also noted that the claim is directed to a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)). 

Claims 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 8,596285 (hereinafter called Ramaprasad), in view of US patent application publication no. 2013/0306100 (hereinafter called Wandke), as shown for claim 47 above, and further in view of US patent no. 2,028,051 (hereinafter called Durham).

Regarding claim 64, Ramaprasad in view of Wandke does not explicitly teach an electrolyte reservoir configured to contain a volume of electrolyte between the first electrode and the second electrode.  

Durham teaches use of a solution absorbing member 16 which takes up the waving solution electrolyte and which may be a flannel or felt, which are both porous materials (reads on an electrolyte reservoir) (see Fig. 3 and page 3, column 1, lines 13-19). Durham further teaches that use of such an absorbing member protects the scalp from overheating (see page 3, column 1, lines 31-35). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Ramaprasad in view of Wandke by disposing a solution absorbing member like porous flannel or felt between the first electrode and the second electrode as taught by Durham.  The person with ordinary skill in the art would have been motivated to make this modification, because Durham further teaches that use of such an absorbing member protects the scalp from overheating (see page 3, column 1, lines 31-35).

Regarding claim 66, Ramaprasad discloses that the first electrode and second electrode are substantially flat (see Fig. 5). Further, it is noted that the solution absorbing member like porous flannel or felt and (reads on electrolyte reservoir) is a porous material disposed between the first and the second electrodes.

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 36 and 39-41 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,687,056 (the ‘056 patent), in view of US patent no. 8,596285 (hereinafter called Ramaprasad). 
Regarding claim 36 of the instant application, claim 1 of the ‘056 patent teaches an apparatus comprising: a first electrode; a second electrode; a power supply electrically coupled to the first electrode, and operable to provide a first potential at the first electrode, the second electrode disposed and configured to be electrically coupled to the power supply and operable to provide a second negative potential at the second electrode, the first and second electrodes operable to create an electrical potential difference between the first and second electrodes.  

Ramaprasad discloses an apparatus comprising: a first generally flat electrode 53; a second generally flat electrode 55, a connector coupled to the first electrode 53 and the second electrode 55 and configured to provide relative movement of the first and second electrodes 53, 55 relative to each other between a first configuration in which the first electrode is spaced a first distance from the second electrode such that a section of hair 50 can be arranged between the first electrode 53 and the second electrode 55, and a second configuration in which the first electrode 53 is spaced a second non-zero distance from the second electrode 55, the second distance less than the first distance (see Fig. 5 and column 5, lines 53-59). Ramaprasad further discloses that electricity flows through a buffered electrolyte 22 which coats the hair 50 arranged between the first electrode 53 and the second electrode 55, and induces electrolysis in the buffered electrolyte 22 (see column 5, line 66 to column 6, line 3), thus implicitly teaching a power supply electrically coupled to the first electrode 53 and the second electrode 55. Since Ramaprasad discloses that the first electrode 53 and the second electrode 55 are cathodes (see column 5, lines 57-59), Ramaprasad implicitly teaches that the power supply is operable to provide a first negative potential at the first electrode 53 and a second negative potential at the second electrode 55. Ramaprasad further discloses that the first and second electrodes 53, 55 are operable to create an electrical potential difference between the first and second electrodes 53, 55 and to create a pH of 8 (reads on a substantially alkaline zone) in an electrolyte 22 disposed between the first and second electrodes 53, 55.  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by claim 1 of the ‘056 patent by having generally flat electrodes, a connector coupled to the first electrode and the second electrode and configured to provide relative movement of the first and second electrodes relative to each other between a first configuration in which the first electrode is spaced a first distance from the second electrode such that a section of hair can be arranged between the first electrode and the second electrode, and a second configuration in which the first electrode is spaced a second non-zero distance from the second electrode, the second distance less than the first distance; and having a first negative potential at the first electrode, and second negative potential at the second electrode to create a substantially alkaline zone in an electrolyte disposed between the first and second electrodes, as taught by Ramaprasad.

Regarding claims 39-41 of the instant application, claim 1 of the ‘056 patent further teaches 
an electrolyte reservoir configured to contain a volume of electrolyte between the first electrode and the second electrode, wherein the electrolyte reservoir is a porous material, and wherein the porous material is disposed on at least one of the first electrode and the second electrode.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795